HEANEY, Circuit Judge.
I respectfully dissent.
The majority has effectively rewritten the Arkansas Teachers Fair Dismissal Act *1322of 1979 (Act) to take from non-probationary teachers the right to have their contracts renewed unless the Board of Education gives them a notice of nonrenewal within the period of the contract, or within ten days after the end of the school year. As a result of this creative reading, every Board of Education in the state may take the liberty of ignoring the nonrenewal provisions of the Act and could give a teacher notice of termination long after the school year has ended, even though the cause for termination is one that arises during the school year. This utterly destroys the balance that the Arkansas State Legislature sought to create in the Act, and will demoralize teachers at a time when extensive efforts are being made to improve the quality of education in the state.
The 1979 Act is not a teacher tenure law. It does, however, extend significant protection to a teacher who has completed three successive years of employment in the school district in which the teacher is currently employed. It provides as follows:
80-1264.3. Notice of nonrenewal required. — Every contract of employment hereafter made between a teacher and the board of directors of a school district shall be renewed in writing on the same terms and the same salary, unless increased or decreased by law, for the next school year * * * unless [during the period of such contract or within ten (10) days after the termination of said school term] the teacher is notified by the school superintendent that the superintendent is recommending that the teacher’s contract not be renewed * * * A teacher who has completed three (3) successive years of employment in the school district in which the teacher is employed on the effective date of this Act is deemed to have completed the required probationary period. The notice of recommended nonrenewal of a teacher who has completed a probationary period of employment shall include a statement of the grounds for such recommendation.
* * * * * *
80.1264.8. Request for Hearing— Hearing procedure. — * * * [A] teacher who has completed three (3) successive years of employment in the district who receives a notice of recommended nonre-newal may file a written request with the school board of the district for a hearing. Such written request for a hearing shall be sent by certified or registered mail to the president of the school board, with a copy to the superintendent, or may be delivered in person to each of them by such teacher, within thirty (30) days after the written notice of proposed termination or nonrenewal is received by the teacher. Upon receipt of such request for a hearing, the board shall grant a hearing in accordance with the following provisions: ’
(a) The hearing shall take place not less than five (5) nor more than ten (10) days after the written request therefor has been served on the board, except that the teacher and the board may, in writing, agree to a postponement of the hearing to a later date.
(b) Any certified teacher who has been employed continuously by the school district [for] three (3) or more years may be terminated or the board may refuse to renew the contract of such teacher for any cause which is not arbitrary, capricious, or discriminatory, or for violating the reasonable rules and regulations promulgated by the school board.
Ark.Stat.Ann. §§ 80-1264.3-4.9 (1980) (repealed 1983) (emphasis added).
Obviously, the Legislature intended the termination sections of the law to serve a purpose different than the sections dealing with nonrenewal, or it would not have created two separate and distinct procedures. Cf. Hilton v. Pine Bluff Public Schools, 796 F.2d 230, 233 n. 4 (8th Cir.1986) (Nonre-newal is a decision not to rehire for the coming year; termination is a discharge during the life of the contract). The purpose of the nonrenewal section of the Act is to give teachers who are not going to be rehired a reasonable opportunity to look for an alternative teaching assignment. At the same time, a school district retains the right to terminate a teacher at any time for any cause which is not arbitrary, capricious or discriminatory. Ark.Stat.Ann. *1323§ 80-1264.4, supra. This Court has acknowledged this difference in Pine Bluff, supra at 232-34 (termination implicated constitutionally protected property interests), and in Rogers v. Masem, 788 F.2d 1288, 1293-94 (8th Cir.1985).
The Arkansas courts have also recognized this dicotomy. While substantial compliance is usually all that is required in either a nonrenewal or a termination case, Lee v. Big Flat Public Schools, 280 Ark. 377, 658 S.W.2d 389 (1983), what constitutes substantial compliance is dependent on which type of action is being taken. Thus, if a school district decides not to renew a teacher’s contract, it must give the notice of nonrenewal within the time periods and according to the procedures required by the statute for the Arkansas Legislature has determined for us what constitutes adequate notice. It is not for us to sweep up behind the school board declaring “well, that’s good enough.” If the district fails to follow the law, then the teacher is entitled to relief.
In the present case the defendant school board voted not to renew plaintiff’s contract on April 14, 1981. Plaintiff did not receive notice until May 21, 1981. She exercised her right to a hearing which was held on July 7, 1981. On July 15, the school board mailed a letter to the plaintiff notifying her that she would not be offered a teaching contract for the coming year.
The conduct of the school board is unacceptable. The Act required the school board to afford a teacher a hearing as soon as five days but not more than ten days after the superintendent recommends to the school board that they consider the teacher’s performance, all this must occur before a decision is reached. The notice must include a statement of the grounds for nonrenewal. Here, plaintiff received no notice of the superintendent’s recommendation. She was given a hearing twelve weeks after the board’s decision, and likely was not notified of the school board’s decision until late in the summer recess. She was denied meaningful participation. Though defendant argued that the April decision was tentative and the July decision determinative, on the facts the district court rejected this claim.
In Lee v. Big Flat Public Schools, supra, the question was whether the school district had given Mrs. Lee, a non-probationary teacher, a notice during the school year that her contract as a teacher in the school district would not be renewed. The Court held (with three judges dissenting) that the district court’s finding that an adequate notice had been sent during the school year was not clearly erroneous. It pointed to the following facts to support its holding: (1) She had been informed in writing in April of 1981 that there would not be a remedial reading program in the 1982-83 school year; (2) during the 1981-82 school year she applied to other schools for a job and had several discussions with the school superintendent centering on the fact that she would not be re-employed the next year; (3) her contract was not renewed at the March, 1982, meeting of the school board; and (4) on April 5,1982, the superintendent wrote the following letter at Mrs. Lee’s request:
April 5, 1962.
To Whom It May Concern:
Hazel Lee has been employed by the Big Flat School District # 32 for a period of eleven (11) years. During most of this time she has taught Title I Reading to the students who were below grade level.
Mrs. Lee would have been re-employed by the Big Flat School District if federal funds would have permitted.
I would recommend Mrs. Lee for a position in elementary school and federal programs where students are placed.
Donald G. Lee, Superintendent.
Id., 658 S.W.2d at 391.
This letter, the Court said, was in writing, signed by the school superintendent, and was within the time fixed by statute. The Court then found substantial compliance with the nonrenewal provisions of the statute — a holding with which I have no disagreement. In the present case, however, under Arkansas law there is not substantial compliance with the nonrenewal provisions of the law. We have no business saying that the discharge can nonetheless be sustained under the termination provisions of the 1979 Act.
*1324In Green Forest Public Schools v. Herrington, 287 Ark. 43, 696 S.W.2d 714 (1985), the Court refused to extend the doctrine of substantial compliance to a situation in which the school district determined that it would not renew a teacher’s contract before it notified the teacher of its intent not to renew. The Court stated:
This Court has held that pursuant to the Teacher Fair Dismissal Act of 1979, “a nonprobationary teacher was entitled to a statement of the reasons for a proposed non-renewal and to a hearing before the board reached its decision not to renew.
Because the hearing over appellee’s non-renewal was conducted after the decision had been made, the board failed to substantially comply with the requirements of § 80.1264.3. The trial court’s conclusion therefore was correct.
Id,., 696 S.W.2d at 717 (emphasis included, citations omitted).
The Court ordered the teacher reinstated and required that he be given an award of back pay.
In my view, this case is controlling. Indeed, the Court below recognized its binding effect, but then decided to consider plaintiff’s case as one of termination rather than one of nonrenewal even though the school district specifically stated that it was proceeding under the nonrenewal provisions of the law.1
In affirming, the majority relies heavily on a doctrine of this Court which gives great weight to the decisions of the district court in interpreting the law of the state in which the district judge sits. I have no quarrel with this doctrine; indeed, it is a healthy one. It cannot, however, relieve us of our duty to investigate the law especially where the district court’s ruling contradicts the plain language of a state act.2
The district court was evidently reluctant to require the School District to re-employ a teacher that the court felt was incompetent for an additional year. I sympathize with the court’s dilemma, but reinstatement is not a mandatory remedy. The Arkansas Supreme Court has indicated that it is proper in some instances to grant the teacher a year’s pay in lieu of reinstatement. Maxwell v. Southside School District, 273 Ark. 89, 618 S.W.2d 148, 150 (1981). Further, the Arkansas Supreme Court has recognized that damages may be mitigated by earnings of the teacher during that year. Id.
The appellant argues that there must be greater cause for terminating a non-probationary teacher than for refusing to renew a teacher’s contract. That may be the case, but whether it is or not is not determinative of this appeal. Here, we have a *1325situation in which the Board determined that it would not renew appellant’s contract for the 1981-82 school year but failed to follow the notice and procedural provisions of the 1979 Act in so doing.
I would reverse and remand to the district court with directions to that court to award the appellant damages equal to a year’s salary, less any amounts that the teacher may have earned in other employment during the course of the year.

. In Moffitt v. Batesville School Dist., 278 Ark. 77, 643 S.W.2d 557 (1982), the Supreme Court of Arkansas was confronted with a situation in which the contract of a non-probationary teacher was renewed. Thereafter, the teacher violated two clear rules of the district by destroying students' exams and by failing to account in a timely manner for lost or damaged books of which there were an astounding number. She was then given a notice of termination and was provided a hearing. Her termination was sustained by the Arkansas Supreme Court. Here, not only did the school district state that it was proceeding under the termination provisions of the law, but afforded the plaintiff all the notice and process the Arkansas Legislature felt was due for a terminated teacher. Moreover, the notice was timely before the last date on which a nonrenewal notice could have been given.


. At an earlier time, this Court took the view that in cases where a district judge had interpreted state law, the question on appeal was not whether the trial court had reached a correct conclusion, but whether it had reached a permissible one. Homolla v. Gluck, 248 F.2d 731, 734 (8th Cir.1957). We restated this rule in H.K. Porter Company, Inc. v. Wire Rope Corporation of America, Inc., 367 F.2d 653, 662, 663 (8th Cir.1966), In Luke v. American Family Mutual Insurance Company, 476 F.2d 1015, 1019 n. 6 (8th Cir.1973), however, this Court sitting en banc recognized that the legal effect of this principle on questions of first impression was to preclude appellate considerations of issues involving a significant question of law. We then adopted the position expressed by a majority of circuits and held that in the future we would give great weight to the view of the state law taken by the judge experienced in the law of that state. Our adherence to that standard was most recently expressed in Freeze v. American Home Products, Inc., 839 F.2d 415 (8th Cir.1988). My concern is that the majority while giving lip service to that standard, here, in effect, is going back to the standard rejected by this Court en banc in Luke.